Citation Nr: 9936302
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 99-15 760               DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for degenerative joint disease of
the lumbar spine.

REPRESENTATION

Appellant represented by: James W. Stanley Jr.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1956 to October 1959
and from May 1963 to February 1983.

This case arises before the Board of Veterans' Appeals (Board) on
Appeal from a rating decision of June 1999, from the North Little
Rock, Arkansas, Regional Office (RO) of the Department of Veterans
Affairs (VA).

REMAND

The Board notes that the veteran submitted a substantive appeal in
July 1999. He did not request a hearing before the Board at that
time. A hearing at the RO before a local hearing officer had been
accomplished in April 1999. In September 1999, the veteran's
representative telefaxed, to the Board, a copy of a VAF-9 which
indicated that the veteran now seeks a hearing before the Board at
the North Little Rock, Arkansas RO.

To ensure full compliance with due process requirements, the case
is REMANDED to the regional office (RO) for the following
development:

The RO should schedule the veteran for the next available travel
board hearing.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).'

2 - 

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV,paras.,8.44-8.45 and 38.02-
38.03.

M. S. SIEGEL
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -



